ORDER

PER CURIAM:
Jamie Howard appeals the judgment of the trial court after a jury trial convicting him of class A felony criminal nonsupport, section 568.040, RSMo Cum.Supp.2011, and sentencing him to six months in jail with a suspended execution of sentence. In his sole point on appeal, he claims that the trial court erred in excluding evidence that prior to the criminal charges in this ease, he attempted to modify the child support amount he was required to pay. He argues that such evidence was relevant and bolstered his claim that he had good cause in failing to adequately support his child. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 80.25(b).